      Case 1:19-cv-11827-PBS Document 1 Filed 08/26/19 Page 1 of 7



                        UNITED STATES DISCTRICT COURT FOR
                         THE DISTRICT OF MASSACHUSETTS

_________________________________________________
                                                 )
FIRST FEDERAL AVENUE, LLC                        )
        Plaintiff,                               )
                                                 )
        v.                                       )   Civil Action No. 19-11827
                                                 )
CITY OF QUINCY and BRIAN PALMUCCI, )
        Defendants.                              )
_________________________________________________)

                                        COMPLAINT

        This Complaint is an action for a violation of and injunctive relief under
M.G.L. c. 40A, Section 3, a violation of the federal Fair Housing Act as Amended, a
violation of M.G.L. c. 151B, a violation of 804 CMR Section 2.00 et seq., and violation
of the Americans with Disabilities Act.

                                           PARTIES

        1. The Plaintiff, First Federal Avenue, LLC (“First Federal”), is a limited
liability company with an address of 49 Observatory Way, Marshfield, MA 02050.

      2. The Defendant, City of Quincy (the “City”), is a municipality with the
Mayor’s Office located at City Hall 1305 Hancock Street Quincy, MA 02169.

       3. The Defendant, Brian Palmucci, is a City Councilor with a work address of
City Hall 1305 Hancock Street Quincy, MA 02169.

                                       JURISDICTION

        4. This Court has personal and subject matter jurisdiction as both the
Plaintiff and Defendants are residents and/or located in Massachusetts and this
matter concerns claims under the federal Fair Housing Act as Amended and the
Americans with Disabilities Act.

                                            FACTS

        5. First Federal operates a sober home at 168-170 Federal Street, Quincy,
MA (the “Property”) for disabled individuals in recovery from substance abuse
called the “Patriot House.”




                                               1
      Case 1:19-cv-11827-PBS Document 1 Filed 08/26/19 Page 2 of 7



        6. The Property is a 3 family home with a traditional single family living on
the 3rd floor and the first two floors being occupied by 5 unrelated disabled
individuals in each unit.

       7. The Patriot House was certified by MASH. MASH is a nonprofit
corporation (501 c3), incorporated on February 23, 2016. MASH exists to ensure
and promote critical management, operational, and ethical standards of sober
homes, as well as to promote technical assistance to new and existing homes. MASH
receives support and guidance from the Massachusetts Department of Public Health.
MASH has over 150 certified sober homes in the Commonwealth with over 2000
beds. These sober homes are voluntary members of MASH, which certifies said
sober homes as a condition of membership. Certification by MASH also provides
members with access to referrals from state agencies. The certification process
involves a review of operational paperwork, disclosures, and an on-site inspection
to confirm compliance with MASH certification standards.

       8. On or about October 17, 2017, the City of Quincy passed Order No. 2017-
139 (the “Ordinance”). See Exhibit A hereto.

        9. The Ordinance imposes requirements, limitations and barriers to housing
for individuals in recovery who are disabled/handicapped under State and Federal
law that are not imposed upon families or other groups of the same or similar size
living in the same or similar manner.

        10. On July 29, 2019, the City of Quincy conducted an unannounced
inspection of the Property with the Quincy Building Inspector, Fire Inspector and a
Quincy Detective. Inspector Anderson and Detective Folan told the residents of the
first and second floors (disabled individuals) that they needed to come in and check
for smoke detectors. There was no inspection of the third floor. Violations were
written up for the first and second floors only.

       11. On Friday August 2, 2019, during a walk through of the Property by
Quincy Building Inspector Jim Anderson and Quincy Police Detective Mark Folan,
Detective Folan stated to Jeff Sampson, who was working for First Federal, “if you
don't start working with us, I’m gonna hammer you.”

       12. City of Quincy representatives have issued building code violations for
the Property and told representatives of First Federal that they needed to complete
and submit Sober Living House Registration paperwork. See Exhibit A hereto.

       13. City of Quincy representatives condemned the property because of
repairs needing to be completed to the second means of egress at the Property (the
rear staircase).

       14. Building Inspector Jim Anderson originally took the position that the all
three units of the Property needed to be vacated, then only the 2nd and 3rd floors


                                           2
      Case 1:19-cv-11827-PBS Document 1 Filed 08/26/19 Page 3 of 7



because the 1st floor did not need use of the staircase. The 2nd floor occupants left
the Property as instructed but the family living on the 3rd floor refused. First
Federal has filed reports with the Quincy Police Department to document that the
3rd floor occupants have refused to vacate the Property. The City of Quincy took no
action to cause the family occupying the 3rd floor of the Property to vacate.

                                      COUNT I
                               (MGL c. 40A, Section 3)

       15. Plaintiff incorporates and restates herein paragraphs 1-14 supra.

        16. MGL c. 40A, Section 3, states, in part, as follows: “Notwithstanding any
general or special law to the contrary, local land use and health and safety laws,
regulations, practices, ordinances, by-laws and decisions of a city or town shall not
discriminate against a disabled person. Imposition of health and safety laws or land-
use requirements on congregate living arrangements among non-related persons
with disabilities that are not imposed on families and groups of similar size or other
unrelated persons shall constitute discrimination. The provisions of this paragraph
shall apply to every city or town, including, but not limited to the city of Boston and
the city of Cambridge.”

       17. First Federal provides congregate living arrangements among non-
related persons with disabilities at the Property.

       18. The Ordinance imposes health and safety laws or land-use requirements
on congregate living arrangements among non-related persons with disabilities that
are not imposed on families and groups of similar size or other unrelated persons.

       19. Under MGL c. 40A, Section 3, the Ordinance constitutes discrimination.

        20. First Federal has been damaged by said discrimination by, inter alia, its
having to be subjected to rules and requirements not imposed on “families” or
groups of similar size and in incurring costs to comply with said Ordinance because
of its association with disabled individuals.

       WHEREFORE, Plaintiff prays for an order declaring that the Ordinance
violates MGL c. 40A, Section 3, for an injunction prohibiting enforcement of the
Ordinance, and damages, including the payment of attorney fees, costs and losses
incurred as a result of said discrimination.

                                      COUNT II
                                 (Fair Housing Act)

       21. Plaintiff incorporates and restates herein paragraphs 1-20 supra.




                                           3
      Case 1:19-cv-11827-PBS Document 1 Filed 08/26/19 Page 4 of 7



       22. Plaintiff provides housing to disabled/handicapped individuals who
reside or intend to reside in Quincy at the Property.

       23. On or about September 5, 2017, Brian Palmucci and others on behalf of
the City of Quincy proposed an ordinance to regulate and require a license for sober
housing for individuals “handicapped under the Federal Fair Housing Act
Amendments of 1988” (the “Proposed Ordinance”).

       24. On September 20, 2017, Brian Palmucci sent a letter to neighbors of
existing sober houses in the City of Quincy in support of the regulation of sober
housing and taking the position that, “[Brian Palmucci] ha[s] in the past supported
the opening of sober homes in areas of the City that could support them; I would not
agree that in the middle of a residential neighborhood is a good location.”

      25. On October 16, 2017, a City Council hearing was held concerning the
Proposed Ordinance.

        26. Brian Palmucci and other City Councilors spoke on October 16, 2017 in
favor of the Proposed Ordinance and City Councilors present suggested that sober
housing was not appropriate for residential neighborhoods, that they would like
limits on sober housing, and they would like information on sober houses prior to
them opening in the City.

      27. On October 16, 2017, neighbors spoke against the opening of sober
housing in residential neighborhoods in the City of Quincy.

       28. On October 16, 2017, a State Senator and the City of Quincy Solicitor
publically advised the City Councilors in attendance, including Briam Palmucci, that
the Proposed Ordinance was not allowable under applicable law.

        29. The City of Quincy and Brian Palmucci, through their actions and those
their agents/employees, supra, and intentional conduct and/or willful ignorance of
applicable laws that require that congregate living arrangements among the
disabled be treated the same as single family occupancies and/or their failure to
treat the Plaintiff and their residents equally with those who are not disabled, and as
a result of discriminatory statements, discriminatory conduct and/or discriminatory
intentions, are liable under and/or in violation of the Fair Housing Act.

       30. The City of Quincy and Brian Palmucci have violated the Plaintiff’s rights
under the Fair Housing Act and their implementing regulations by:

              a. denying and otherwise making housing unavailable to the Plaintiff
and/or those who they support because of their association with and provision of
housing to the disabled;




                                          4
      Case 1:19-cv-11827-PBS Document 1 Filed 08/26/19 Page 5 of 7



                b. requiring licensing and/or registration to identify, discriminate
against and/or exclude the type of housing provided by the Plaintiff’s members
because of the disability of the occupants;
                c. enforcing discriminatory rules and internal policies on the
Plaintiff’s members because of their association with the disabled;
                d. interfering with the rights of the occupants of the members’
properties to live in the dwelling of their choice;
                e. targeting the Plaintiff’s members because of their association with
the disabled and the exercise of their fair housing rights; and
                f. making coercive statements to cause fear and/or to pressure the
Plaintiff to limit and/or prevent the provision of housing to the disabled.

       31. The City of Quincy and Brian Palmucci’s conduct in seeking to exclude
disabled individuals from residential neighborhoods by creating a
licensing/registration process and/or in targeting sober homes is discriminatory
towards and has damaged the Plaintiff.

       WHEREFORE, Plaintiff prays for: 1) a temporary and/or preliminary
injunction against the Defendants, and their agents and employees from imposing
requirements and/or refusing to allow Plaintiff to provide housing to the
handicapped on equal terms as that available to those who are not disabled; 2) a
finding that the Ordinance violates the Fair Housing Act; and 3) damages to be
proven at trial against the City of Quincy and Brian Palmucci for their disparate
impact and/or intentionally discriminatory conduct, for direct and indirect
damages, consequential damages, punitive damages, attorney fees, costs and losses.

                                   COUNT III
                         (Americans with Disabilities Act)

       32. Plaintiffs incorporate and restate herein paragraphs 1-31 supra.

        33. The Plaintiff is associated with and/or facilitates housing to people with
disabilities as defined in 42 U.S.C. 12102(2).

       34. The City of Quincy is a public entity pursuant to 42 U.S.C. 12131(1).

      35. The actions of the City of Quincy seek to exclude or impair the use of
properties with the City by the disabled and violates the rights of the Plaintiff
and/or their members under the Americans with Disabilities Act and the regulations
promulgated thereunder by:

              a. denying the individual occupants who are in recovery from
alcoholism and/or substance abuse the opportunity to participate in or benefit from
the supportive housing programs offered by the Plaintiff’s members;




                                           5
      Case 1:19-cv-11827-PBS Document 1 Filed 08/26/19 Page 6 of 7



              b. using City of Quincy internal policies and methods of administering
the code through laws and regulations with the purpose of subjecting the Plaintiff’s
members to discrimination based upon their provision of housing to the
handicapped and/or their handicap;

              c. subjecting the Plaintiff and/or its members because of their
association with the disabled to discriminatory practices and enforcement of the
law;

              d. utilizing permitting, licensing and code requirements to provide
State code enforcement services that are not equal to groups of related non-disabled
persons; and

              e. utilizing permitting, licensing and code requirements, that are not
imposed upon other groups of related non-disabled persons, to deny Plaintiff
and/or the intended occupants of the member properties the enjoyment of their
rights.

       36. The City of Quincy’s conduct in seeking to exclude disabled individuals
from residential neighborhoods and in instituting a licensing/registration
requirement for sober housing for the handicapped failing is discriminatory
towards and has damaged the Plaintiff and/or its members.

       WHEREFORE, Plaintiff prays for: 1) a temporary and/or preliminary
injunction against the Defendants, and their agents and employees from imposing
requirements and/or refusing to allow Plaintiff’s members to provide housing to the
handicapped on equal terms as that available to those who are not disabled; 2) a
finding that the Ordinance violates the Fair Housing Act; and 3) damages to be
proven at trial against the City of Quincy and Brian Palmucci for their disparate
impact and/or intentionally discriminatory conduct, for direct and indirect
damages, consequential damages, punitive damages, attorney fees, costs and losses.

                                  COUNT IV
                              (M.G.L. c. 151B, and
                          804 CMR Section 2.00 et seq.)

       37. Plaintiff incorporates and restates herein paragraphs 1-36 supra.

      38. The City of Quincy and Brian Palmucci have violated the Plaintiff’s rights
under M.G.L. c. 151B and its implementing regulations by:

              a. denying and otherwise making housing unavailable to the Plaintiff
and/or those who they support because of their association with and provision of
housing to the disabled;




                                          6
      Case 1:19-cv-11827-PBS Document 1 Filed 08/26/19 Page 7 of 7



              b. requiring licensing and/or registration to identify, discriminate
against and/or exclude the type of housing provided by the Plaintiff’s members
because of the disability of the occupants;
              c. enforcing discriminatory rules and internal policies on the Plaintiff
because of their association with the disabled;
              d. interfering with the rights of the Plaintiff to provide housing to the
disabled; and
              e. targeting the Plaintiff’s members because of their association with
the disabled and the exercise of their fair housing rights.

       39. The City of Quincy, and its agents and employees for which it is liable,
and Brian Palmucci’s conduct in seeking to exclude disabled individuals from
residential neighborhoods by creating a licensing/registration process, taking
discriminatory action, making coercive statements, and enforcing discriminatory
policies is discriminatory towards and has damaged the Plaintiff.

       WHEREFORE, Plaintiff prays for: 1) a temporary and/or preliminary
injunction against the Defendants, and their agents and employees from imposing
requirements and/or refusing to allow Plaintiff’s members to provide housing to the
handicapped on equal terms as that available to those who are not disabled; 2) a
finding that the Ordinance violates the Fair Housing Act; and 3) damages to be
proven at trial against the City of Quincy and Brian Palmucci for their disparate
impact and/or intentionally discriminatory conduct, for direct and indirect
damages, consequential damages, punitive damages, attorney fees, costs and losses.

Dated this 26th day of August 2019.

First Federal Avenue, LLC,
By its Attorney,

/s/Andrew J. Tine
Andrew J. Tine (BBO633639)
Law Offices of Andrew J. Tine
18 Maple Avenue, #267
Barrington, RI 02806
atine@tinelaw.com
401-396-9002 – Tel.




                                           7
